The judgment of the court was pronounced by
Eustis, C. J.
This appeal is taken by Paul Martin, from an order of the District Court directinga writ of possession to issue, commanding the sheriff to put J. A. Romer, Jr. in possession of certain lots, purchased by him at a sheriff’s sale. The plaintiff had instituted a suit for the purpose of setting aside the adjudication made to Romer, and obtained an injunction restraining the sheriff from putting Romer in possession. A judgment was rendered in favor of the defendants, and the injunction was dissolved, with damages. This judgment was affirmed on the appeal. It would seem to follow from this judgment that, the adjudication was to stand, and the purchaser be put in possession, and that the court was bound so to execute the judgment.
But the purchaser, Romer, before taking his writ of possession, took a rule upon the appellant, who is alleged unlawfully to detain the property, to show cause why the writ should not issue. Martin, the appellant, did not answer to the rule, which was made absolute. He afterward applied for a re-hearing of the rule, on the ground that a suit was pending and at issue between him and Romer for the property, and that no writ of possession could issue under the judgment.
We see no objection in the record of this suit, to the issuing of the writ under the judgment on which it has issued. If it is executed, or attempted to he, adversely to the rights of Paul Martin, the appellant, he has his remedy as in ordinary cases; but the order directing the writ cannot be reversed on this appeal. Judgment affirmed.